Title: From John Adams to Thomas Boylston Adams, 2 April 1803
From: Adams, John
To: Adams, Thomas Boylston



Dear Thomas
Quincy April 2, 1803

I have not yet acknowledged the Receipt of yours of 25. feb. I think you right in not noticing Paine, and in present Circumstances in not disputing with Callender. I remarked the Port folio N 2, and was much pleased. I Suspected the hand.—I have heard, that an Intrigue against Washington did exist in the latter End of 1777 and beginning of 1778, but know nothing of it.—I obtained leave of Congress in November 1777 to visit my family and on the Eleventh of that month left York town in my Journey home. within a few days or at least Weeks after, I was chosen to go to France as public Minister with Franklin and Lee—As soon as I received my Credentials, I prepared to go and Sailed in the Beginning of Feb. 1778 in the Frigate Boston Captain Tucker. From the 11. Nov. 1777 to April 1799 I never was in Congress: So that it was impossible I could be concerned in any Intrigue against Washington in the latter End of 1777 and beginning of 1778.—General Knox, hearing I was appointed to go to France, came up to Quincy then Braintree and dined with me, in the Course of Conversation he asked me what I thought of General Washington. I told him I had a great Opinion of the goodness of his heart & the purity of his Intentions: and as a Commander in Chief, I considered him as the Center of our Union,: and all things considered, incomparably the best Man for his place that We could obtain. Well Says Knox, I Am glad to hear to you Say so: for I find it is become too fashionable with Some to Speak Slightly of him. It is of importance that his Character should be Supported in Europe where it is Supposed you are going. I replied to Knox I was very Sensible of it and as far as depended on me, it would be Supported both from Judgment and Inclination. Accordingly during the whole of my Residence in Europe, I uniformly Spoke of General Washington in terms of Esteem and friendship. In my Letters to Dr Kalkoen you will See a Specimen of the Style in I constantly used concerning that excellent Man. I have never been a flatterer of him or any other Man. If the Friends of the General and the President require more exalted Panegyricks, they never will have them from me. No Man that ever existed contributed more than I have done to his first Rise and continual Support, both as General and President. I have no more to Say.
I have heard there were factions in the Army against him. Lee, Gates, Mifflin, and others have been Said to be bickering at times against Washington, Green & Knox—I never knew much about it but by hearsay. And Lee Gates & Mifflin might have Confidants and Correspondents and in Congress. But I can Say nothing of my own Knowledge. Officers of an Army long Since I know intrigued with Senators and Representatives as well as Ministers of State to distress a President and Commander in Chief and Succeeded better than Lee Mifflin or Gates did. Jefferson will be an eternal Monument in memory of it.
Notes on the Characters of the Members of Congress in 1774, I have none in Writing.—It is a delicate Thing to write from Memory. Indeed I could Say very little worth reading. Dr Rush has an elaborate Collection of Biographical Memoirs of those Men. To record little Passions Envy, Jealousy, Rivalry, little Intrigues of great Men, would be a disgusting, a melancholly and a disgraceful Task: To transmit to Posterity great Virtues, rich Talents, exalted Courage, inflexible firmness, would be a delightfull Employment. History to be usefull must comprehend both. To me, the Undertaking would be too painfull. I cannot bear to reflect upon the Scenes I have beheld. The Sincere have been allways tortured by the Sinister: and Sometimes even by the Sincere. Such is the Lot of humanity.
I keep no Copies of my Letters to you. Your discretion must be very exact. Those two Letters upon the Question whether Society can exist without Government, you will keep to yourself. When I took my second degree at Colledge, they gave me a Question An Imperium civile, Sit hominibus prorsus necessarium. As a Respondent I had to maintain the Affirmative, and I have never had a doubt of it Since. I believe it So absolutely that no two human Beings can live together without it. There can be no Society without it.—A Man cannot kiss a Woman without Government by force or consent.
I shall send you now and then a trifle like this Letter: but I am extreamly busy in procuring Subsistance for my family.I am affectionately yours
J. Adams